     Case 2:20-cv-02319-MSN-cgc Document 14 Filed 12/02/20 Page 1 of 2                     PageID 43

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                         FOR THE WESTERN DISTRICT OF TENNESSEE

8    JASMINE KIMBLE,                              §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 2:20-cv-02319-MSN-cgc
                                                  §
10
                    v.                            §
11                                                §
     CAPITAL ONE BANK, U.S.A, N.A.,               §
12                                                §
                    Defendant.                    §
13                                                §
                                                  §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Samuel Aitken Morris w/ permission               /s/ Amy L. Bennecoff Ginsburg
        Samuel Aitken Morris                                 Amy L. Bennecoff Ginsburg Esq.
22
        BURR & FORMAN LLP                                    Kimmel & Silverman, P.C.
        222 Second Avenue South, Suite 2000                  30 East Butler Pike
23
        Nashville, TN 37201                                  Ambler, PA 19002
24      Phone: (615) 724-3258                                Phone: (215) 540-8888
        Fax: (615) 724-3358                                  Fax: (215) 540-8817
25      Email: smorris@burr.com                              Email: aginsburg@creditlaw.com
        Attorney for Defendant                               Attorney for the Plaintiff
26
        Date: December 2, 2020                              Date: December 2, 2020
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                       5:19-cv-00559-BLF
27
     Case 2:20-cv-02319-MSN-cgc Document 14 Filed 12/02/20 Page 2 of 2                   PageID 44

1

2                                  CERTIFICATE OF SERVICE
3
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Samuel Aitken Morris
       BURR & FORMAN LLP
8      222 Second Avenue South, Suite 2000
       Nashville, TN 37201
9      Phone: (615) 724-3258
       Fax: (615) 724-3358
10     Email: smorris@burr.com
       Attorney for Defendant
11

12

13   DATED: December 2, 2020                    /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
14                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
15                                              Ambler, PA 19002
                                                Tel: 215-540-8888
16                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
17
                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                     5:19-cv-00559-BLF
27
